DETAILED ACTION
Allowable Subject Matter
	Claims 1-10 are allowable.    
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record is Skelley et al. (US 2014/0154703 A1; “Skelley”), which teaches apparatus comprising: a condenser array comprising a plurality of pillars forming a microchannel, the plurality of pillars arranged in a plurality of columns, wherein a pillar gap greater than or equal to 0.5 micrometers is located between a first pillar of the plurality of pillars in a first column of the plurality of columns and a second pillar of the plurality of pillars in the first column, and wherein the first pillar is adjacent to the second pillar (an apparatus comprising a layer of a microfluidic chip, the layer comprising an inlet that receives fluid, an outlet that outputs a purified version of the fluid, and a condenser array coupled between and in fluid communication with the inlet and the outlet, wherein the condenser array comprises a plurality of pillars arranged in a plurality of columns; an array of obstacles there-between (which corresponds to “a condenser array”); [0160]: microfluidic devices comprises array of obstacles downstream of region containing support pillars closest to input; hence “plurality of pillars forming a microchannel”; there is also a pillar gap is located between a first pillar of the plurality of pillars in a first column of the plurality of columns and a second pillar of the plurality of pillars in the first column, and wherein the first pillar is adjacent to the second pillar (e.g., ¶¶6 – 20 and 140 – 146; figures 1 – 13); gap between pillars i.e. 9-59 microns or micrometers corresponds to “a pillar gap greater than or equal to about 0.5 micrometers” (fig.3; ¶¶ 162; see also ¶¶131 – 141 and 158 – 209); thus “apparatus comprising: a condenser array comprising a plurality of pillars, the plurality of pillars arranged in a plurality of columns, wherein a pillar gap greater than or equal to about 0.5 micrometers is located between a first pillar of the plurality of pillars in a first column of the plurality of columns and a second pillar of the plurality of pillars in the first column, and wherein the first pillar is adjacent to the second pillar”). 
Another best prior art found to record is Ward – US 20170248508, which teaches a condenser array comprising a plurality of pillars forming a microchannel; wherein a first set of the pillars on a first side of a microchannel are configured to laterally displace a fluid flowing through the condenser array towards a center of the microchannel, and a second set of the pillars on a second side of the microchannel are configured to laterally displace the fluid flowing through condenser array towards the center of the microchannel, wherein the second side is opposite to the first side (fig.6D: “bypass channel” of microfluidic channel corresponds to “microchannel”; plurality of “circle dot” on left side of the bypass channel corresponds to “a first set of pillars” because DLD inherently employs an array of posts having a pillar size and array offset designed to deflect particles above a certain size thereby separating them from main fluid suspension; plurality of “circle dot” on right side of the bypass channel corresponds to “a second set of pillars”; plurality of “circle dot” on left and right side of the bypass channel corresponds to “condenser array”; thus “a condenser array comprising a plurality of pillars forming a microchannel; wherein a first set of the pillars on a first side of a microchannel are configured to laterally displace a fluid flowing through the condenser array towards a center of the microchannel, and a second set of the pillars on a second side of the microchannel are configured to laterally displace the fluid flowing through condenser array towards the center of the microchannel, wherein the second side is opposite to the first side”).
Ward further teaches wherein the plurality of pillars are further arranged in a plurality of rows, and wherein a boundary of the lattice is defined by a shape of the plurality of pillars, respective center lines of the plurality of columns, and respective center lines of the plurality of rows (see fig.6D); the plurality of pillars define a plurality of lattices, and wherein the lattice is comprised within the plurality of lattices (see fig.6D); wherein the lattice is part of the first set of pillars and displaces the fluid in a first lateral displacement direction (see fig.6D); wherein a second lattice of the plurality of lattices that is part of the second set of pillars displaces the fluid in a second lateral displacement direction (see fig.6D); wherein the microchannel comprises a first outlet at a central area of one end of the microchannel, and a second outlet outside of the central area at the one end of the microchannel (fig.6D: product outlet corresponds to “a first outlet at a central area of one end of the microchannel”; waste outlet corresponds to “a second outlet outside of the central area at the one end of the microchannel”; thus “the microchannel comprises a first outlet at a central area of one end of the microchannel, and a second outlet outside of the central area at the one end of the microchannel”).
However, Skelley and Ward fail to teach wherein the first pillar is adjacent to the second pillar, and wherein a first set of the pillars in a first portion of the microchannel are configured to laterally displace a fluid flowing through the condenser array towards a first side of the microchannel, and a second set of the pillars in a second portion of the microchannel are configured to laterally displace the fluid flowing through the condenser array towards the a second side of the microchannel, wherein the second side is opposite to the first side, and the second portion is after the first portion in a direction of flow of the microchannel, in combination with the remaining limitations of an apparatus as claimed in independent claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-10 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861